Citation Nr: 1030542	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent 
for residuals of prostate cancer.

2.  Entitlement to an effective date prior to March 28, 2005, for 
the award of service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs Regional Office and Insurance Center (VAROIC) in 
Philadelphia, Pennsylvania.

The September 2005 rating decision granted entitlement to service 
connection for residuals of prostate cancer and assigned a 20 
percent rating effective from March 28, 2005.  The Veteran filed 
a notice of disagreement with both the rating and the effective 
date in October 2005.  The July 2006 statement of the case 
increased the disability rating to 40 percent effective March 28, 
2005.  The Veteran perfected a substantive appeal for both issues 
in August 2006.

In his August 2006 substantive appeal, the Veteran requested a 
Board hearing at a local VA office.  A Travel Board hearing was 
scheduled for January 2007.  The Veteran was notified of this 
hearing in a December 2006 letter.  The Veteran did not appear 
for this hearing, request a postponement, or offer an explanation 
for his failure to report.  His request for a hearing is 
therefore considered to have been withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).


FINDINGS OF FACT

1.  Residuals of the Veteran's prostate cancer include urinary 
frequency of more than once per hour and waking up to void three 
to four times per night.

2.  The earliest evidence of prostate cancer is an October 2000 
biopsy report diagnosing prostatic adenocarcinoma of the left 
lobe of the prostate gland.

3.  VA received the Veteran's claim of entitlement to service 
connection for residuals of prostate cancer on March 28, 2005.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent 
for residuals of prostate cancer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.115, 4.115a, 
4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for an effective date earlier than March 28, 
2005, for the grant of service connection for residuals of 
prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.115b, Diagnostic Code 7528 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

Increased Rating for Residuals of Prostate Cancer

The Veteran has claimed entitlement to an initial disability 
rating in excess of 40 percent for his service-connected 
residuals of prostate cancer.  He essentially contends that his 
symptoms are more severe than reflected by the current 40 percent 
rating.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called 'original ratings'), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as 'staged' ratings.  Id.  Consequently, the Board will 
evaluate the residuals of the Veteran's prostate cancer as a 
claim for higher evaluations of the original award, effective 
from March 28, 2005, the date of award of service connection.

The residuals of the Veteran's prostate cancer have been 
evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2009).  
Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  The 
note to this provision indicates that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent will continue with a 
mandatory VA examination at the expiration of 6 months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

In the case at hand, the Veteran filed his service connection 
claim more than six months following the cessation of any 
therapeutic procedures, and the Veteran has not claimed 
otherwise.  Therefore, his disability will be rated on residuals 
as voiding dysfunction (urine leakage, urinary frequency, or 
obstructed voiding) or renal dysfunction.  

The Veteran's prostate cancer residuals are currently assigned a 
40 percent rating based on urinary frequency.  This rating is 
assigned if the evidence establishes a daytime voiding interval 
of less than one hour, or; awakening to void five or more times 
per night.  This is the highest rating that is available for 
urinary frequency.

Ratings in excess of 40 percent are available for renal 
dysfunction and urine leakage, but not for obstructed voiding.
 
Renal dysfunction is rated as 60 percent disabling if manifested 
by constant albuminuria with some edema; or, definite decrease in 
kidney function; or hypertension at least 40 percent disabling 
under diagnostic code 7101.  An 80 percent disability rating for 
renal dysfunction is warranted if manifested by persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  In order to be 
evaluated as 100 percent disabling, renal dysfunction must 
require regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  See 38 C.F.R. § 4.115 
(2009).

Continual urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence warrants a 60 percent rating 
when requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  Id.

VA medical records, private medical records, and lay statements 
do not indicate that the Veteran has experienced incontinence or 
symptoms associated with renal problems.  The July 2005 VA 
examination report notes that, "[s]ince the [brachytherapy] 
surgery, he has had frequency, scalding, nocturia x 3 to 4."  

A March 2001 private medical record notes that the Veteran had a 
history of recurrent renal calculi.  A September 2003 record 
notes urinary urgency but no incontinence or stones.  An October 
2005 letter reports that the Veteran "has frequency and urgency 
with voiding.  During the day he needs to use the facilities 
several times within the hour and at night he awakes 4-5 times on 
the average."

October 2005 statements from the Veteran's coworkers note that 
the Veteran's trips to the restroom have become more frequent 
each year since his 2001 prostate surgery.  They all state that 
the Veteran uses the restroom more than once per hour.  

In an October 2005 statement, the Veteran himself discussed his 
"continuous need to void both day & night."  

The Board finds that the criteria for a rating in excess of 40 
percent is not warranted for the residuals of his prostate 
cancer.  None of the evidence of record, both medical and lay 
evidence, suggests that the Veteran has any renal dysfunction or 
urine leakage, much less to such a degree to warrant a rating of 
60 percent or higher.  

There are no other diagnostic codes potentially applicable to the 
Veteran's disability.  Although this is a Fenderson situation 
where staged ratings could be assigned, the Board finds that it 
is not appropriate in this case where the evidence shows a 
consistent level of disability.

In sum, the Board finds that the preponderance of the evidence is 
against the claim of entitlement to an initial rating in excess 
of 40 percent for residuals of prostate cancer.  In reaching 
these conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as 'governing 
norms.'  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
residuals of prostate cancer is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's urinary 
frequency with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as 'governing norms.'  The 
record does not show the Veteran has been hospitalized for this 
disability during the period that is contemplated by this appeal.  
Additionally, there is not shown to be evidence of marked 
interference with employment beyond that already contemplated by 
the 40 percent rating due to the disability.  While the Board 
sympathizes with the Veteran, voiding more than once per hour is 
the sort of problem ordinarily associated with voiding frequency 
and is already anticipated by the rating schedule.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Earlier Effective Date

The Veteran has also requested that he be granted an effective 
date prior to March 28, 2005, for his prostate cancer residuals 
pursuant to the Nehmer class action lawsuit.  

In general, the effective date of an award of service connection 
is based upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The date 
of entitlement to an award of service connection will be the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2009).

First, however, the Board will consider whether the Veteran would 
be entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans Admin., 
712 F. Supp. 1404 (N.D. Cal. 1989) ('Nehmer I'), and the specific 
guidance provided in Nehmer v. United States Veterans Admin., 32 
F. Supp. 2d. 1175 (N.D. Cal 1999) ('Nehmer II') (describing the 
Stipulation and Order setting forth VA's ongoing responsibilities 
for further rulemaking and disability payments to class members); 
Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000) (class action order); and Nehmer et. al. v. 
Veterans' Administration of the Government of the United States, 
284 F.3d 1158 (9th Cir. 2002) ('Nehmer III').  As a whole, this 
line of cases creates a limited exception to the statutory 
provisions governing the assignment of effective dates.  See also 
68 Fed. Reg. 164 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816). 

Specifically, a Nehmer class member is a Vietnam veteran who has 
a covered herbicide disease such as prostate cancer.  Here, the 
Veteran is shown to have served in the Republic of Vietnam during 
the Vietnam era, and has been diagnosed with and treated for 
prostate cancer.  Therefore, he is a 'Nehmer class member' within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a 'covered 
herbicide disease' (i.e., prostate cancer) within the meaning of 
38 C.F.R. § 3.816(b)(2).  

However, the assignment of an effective date under 38 C.F.R. § 
3.816 is not warranted here, because the Veteran was not denied 
compensation for prostate cancer between September 25, 1985, and 
May 3, 1989.  Likewise, he did not submit a claim for prostate 
cancer between May 3, 1989, and November 7, 1996, the effective 
date for the regulation which added prostate cancer as a disease 
presumptively due to in-service exposure to herbicides.  See 61 
Fed. Reg. 57586-57589 (effective Nov. 7, 1996); Nehmer III; 38 
C.F.R. § 3.309(e).  Nor did he submit a claim of service 
connection for prostate cancer within one year of his separation 
from service.  In fact, the Veteran is not even shown to have had 
prostate cancer prior to October 2000, and he does not contend 
otherwise.  Therefore, he does not meet the requirements of 38 
C.F.R. § 3.816.

When the requirements under 38 C.F.R. § 3.816 have not been met, 
as in this case, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 
38 C.F.R. § 3.816(c)(4).  As noted above, the provisions of 38 
C.F.R. § 3.114, implementing 38 U.S.C.A. § 5110(g), state in 
pertinent part, that where compensation is awarded or increased 
pursuant to a liberalizing law, the effective date of such award 
or increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act or 
administrative issue.  If a claimant requests review of his claim 
more than one year from the effective date of the liberalizing 
regulation, benefits may be authorized only for a period of one 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (2009).

In this regard, the Agent Orange Act of 1991, Public Law No. 102-
4 (codified at 38 U.S.C.A. § 1116 and effective on February 6, 
1991) liberalized the requirements for a grant of service 
connection in specific cases.  The Agent Orange Act, in effect, 
liberalized the law and created a presumption of service 
connection for veterans exposed to certain herbicides who 
developed diseases many years after service.  The presumption was 
extended to prostate cancer effective November 7, 1996.

However, the Veteran is not entitled to an earlier effective 
under 38 C.F.R. § 3.114.  In McCay v. Brown, 106 F.3d 1577, 1580 
(Fed. Cir. 1997), the Federal Circuit discussed the application 
of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  The Federal 
Circuit stated, 'the statutory authority to grant benefits one 
year prior to 'the date of the claim or administrative 
determination of entitlement' can only refer to those cases in 
which the veteran had previously filed a claim which had been 
decided against the veteran.'  Id. at 1580.

The Federal Circuit further noted that the purpose of § 5110(g) 
was to provide a one-year grace period, such as that allowed 
after service discharge or death, following the enactment of 
liberalizing laws for potential beneficiaries who would otherwise 
be penalized by not filing prompt post-enactment claims.  Id.

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
noted that when there has been an intervening liberalization of 
law that creates a new basis of entitlement to a benefit, an 
otherwise previously and finally denied claim may be 
readjudicated de novo on the same factual basis as the previously 
denied claim, and that the authority for such readjudication is 
38 U.S.C. § 5110(g) and its implementing regulation, 38 C.F.R § 
3.114.  Id. at 5 (citing Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994)).

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases in 
which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim for 
prostate cancer was not denied prior to the Veteran's filing of 
his claim in March 2005.  Accordingly, an earlier effective date 
is not warranted pursuant to 38 C.F.R. § 3.114.  

Next, 38 C.F.R. § 3.400 provides that where the claim is received 
more than one year following service separation, as here, the 
effective date of an award is the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  Unless 
specifically provided otherwise in the statute, the effective 
date of an award based on an original claim or a claim reopened 
after final adjudication shall be fixed in accordance with the 
fact found, but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2009).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2009).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 
(2009).

In this case, the Veteran's original claim of service connection 
for prostate cancer was received on March 28, 2005, which is 36 
years after his discharge from service.  VA medical records 
associated with the claims file in March 2005 show that the 
Veteran was diagnosed with adenocarcinoma of the left lobe of the 
prostate gland following an October 2000 biopsy and that he 
underwent brachytherapy surgery in March 2001.  By rating action 
in September 2005, the RO granted service connection for 
residuals of prostate cancer and assigned an effective date of 
March 28, 2005.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Treatment records do not constitute informal 
claims when service connection has not yet been established for 
the claimed condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).

Here, the Veteran's March 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b) and, as 
such, that regulation does not afford a basis for finding that 
his VA treatment records dated prior to March 28, 2005, 
constitute a claim of entitlement to service connection for 
prostate cancer.  38 C.F.R. § 3.157; see also Crawford v. Brown, 
5 Vet. App. 33 (1993).

The earliest evidence of prostate cancer appears in an October 
2000 biopsy report that diagnoses prostatic adenocarcinoma of the 
left lobe.  Even though the Veteran may believe that the 
effective date for the award of service connection for prostate 
cancer should be in October 2000 or March 2001, the provisions of 
the law governing effective date of awards of benefits provide 
the date is either the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i).  Here, the later of either when 
entitlement arose (i.e., the date of his biopsy), or the date of 
claim is obviously the March 28, 2005, date of claim.

In this case, the RO assigned an effective date of March 28, 
2005, the date of receipt of the Veteran's original claim for 
service connection, which is the earliest date allowable under 
the applicable criteria discussed above.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Consequently, the Board concludes that it has 
no alternative but to deny the Veteran's appeal.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

III.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may 'essentially cure[] the error in the timing of 
notice').

The Veteran's claim for service connection for residuals of 
prostate cancer has been granted.  He is seeking a higher 
disability rating and an earlier effective date as downstream 
elements.  The Board notes that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490 (2006)

Nonetheless, the Board notes that the Veteran was apprised of 
VA's duties to both notify and assist in correspondence dated in 
July 2005, before the AOJ's initial adjudication of the service 
connection claim.

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess, supra., the Board notes that the Veteran was 
apprised of these criteria in correspondence dated in July 2006.  
The RO also provided a statement of the case reporting the 
results of its review of the issues on appeal and the text of the 
relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records post-service medical records.  VA has 
no duty to inform or assist that was unmet.

A VA opinion with respect to the rating issue was obtained in 
July 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Board finds that the July 2005 VA opinion obtained in this case 
was sufficient, as it was predicated on a full reading of the VA 
and post-service medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, including 
the statements of the appellant, and provides the medical 
information necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the rating issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

The July 2010 informal hearing presentation requests that the 
Board remand the Veteran's claim in order to schedule a new VA 
examination.  The representative noted that the most recent VA 
examination occurred in August 2005 and that any Board decision 
would be based upon "stale medical evidence."  The 
representative further noted that "the veteran's condition may 
have worsened since the 2005 [VA examination]."  

The Board acknowledges the holding in Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (stating that where a veteran claims 
that a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination).  
There is, however, no objective evidence, including medical 
records, indicating that there has been a material change in the 
severity of the residuals of the Veteran's prostate cancer.  See 
38 C.F.R. § 3.327(a) (2009).  The Board notes that the Veteran's 
representative has only speculated that the Veteran's condition 
"may have worsened" [emphasis added].  Furthermore, the most 
recent statement from the Veteran regarding the severity of his 
disability appears in the October 2005 notice of disagreement, so 
there is no lay evidence from the Veteran himself testifying as 
to a worsening of his condition.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  Thus, the Board finds that a remand for a new 
VA examination is not warranted.

Finally, as the disposition of the earlier effective date claim 
is based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 40 percent for 
residuals of prostate cancer is denied.

Entitlement to an effective date prior to March 28, 2005, for the 
award of service connection for residuals of prostate cancer is 
denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


